Case: 16-10505   Date Filed: 02/08/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10505
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cr-00170-RBD-GJK-2



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

SHANNAN LEE WINEMILLER,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 8, 2017)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-10505     Date Filed: 02/08/2017   Page: 2 of 4


      Shannan Winemiller appeals his two convictions, following a jury trial, for

aiming a laser pointer at an aircraft in violation of 18 U.S.C. §§ 39A and 2. He

raises two primary arguments on appeal. First, he maintains that the district court

erred by denying his motion to suppress key evidence that he claims was obtained

by an unlawful stop and frisk. Second, he contends that the jury’s verdict must be

reversed because it was only supported by circumstantial evidence. We disagree.

      The district court correctly denied Mr. Winemiller’s motion to suppress.

The motion took aim at two laser pointers found on his friend and co-defendant,

Rolando Espinoza. Mr. Winemiller principally relies on the well-established rule

that, without more, an officer cannot stop a defendant who is merely in an area

with criminal activity. See, e.g., Illinois v. Wardlow, 528 U.S. 119, 124 (2000);

United States v. Perkins, 348 F.3d 965, 971 (11th Cir. 2003). But Mr. Winemiller

overlooks that there was more here.

      The circumstances justified the responding officer’s stop and frisk of Mr.

Winemiller and Mr. Espinoza. The night of the arrest a commercial airline pilot

reported being struck by a high-intensity laser. A police helicopter was sent to

investigate and it too was then struck by a laser. An officer in the helicopter was

able to identify the location from where the laser originated and observed that there

were only two individuals in the area. The officer then requested ground support

and relayed the information to the responding officer who arrived on the scene to


                                         2
              Case: 16-10505    Date Filed: 02/08/2017   Page: 3 of 4


find only Mr. Winemiller and Mr. Espinoza. The responding officer then flashed

his spotlight on the two men and asked them to come forward with their hands up.

Upon patting them down the officer found the first of the two laser pointers on Mr.

Espinoza.

      Under these circumstances, including the information relayed by the officer

in the helicopter and the potential for any high-intensity laser to harm and disable

an officer on the scene or an aircraft in flight, the officer was permitted stop and

frisk Mr. Winemiller and Mr. Espinoza. See United States v. Lindsey, 482 F.3d

1285, 1290 (11th Cir. 2007) (“[A]n officer conducting a stop must have a

reasonable, articulable suspicion based on objective facts that the person has

engaged in, or is about to engage in, criminal activity.”) (citation and quotation

marks omitted); United States v. Griffin, 696 F.3d 1354, 1359 (11th Cir. 2012)

(“Once an officer has stopped an individual, he may conduct a pat-down or frisk

for weapons if he reasonably believes that his safety, or the safety of others, is

threatened.”) (citation omitted). Mr. Winemiller, moreover, has failed to show that

he had a reasonable expectation of privacy in his friend’s pocket or porch that was

protected by the Fourth Amendment. See United States v. McKennon, 814 F.2d

1539, 1542–43 (11th Cir. 1987); United States v. Sarda-Villa, 760 F.2d 1232, 1236

(11th Cir. 1985).




                                         3
              Case: 16-10505     Date Filed: 02/08/2017   Page: 4 of 4


       We also have no quarrel with the questioning that resulted in the statement

that there was a second laser pointer on Mr. Espinoza’s porch. A responding

officer merely asked whether Mr. Winemiller and Mr. Espinoza had anything

dangerous near the chairs where they had been sitting. This inquiry was aimed at

obtaining information for the officer’s safety, and therefore permissible. So too,

then, was searching that area to locate the second laser pointer. See United States

v. Newsome, 475 F.3d 1221, 1224–25 (11th Cir. 2007).

       Finally, the jury’s verdict was supported by sufficient evidence.         Mr.

Winemiller’s main basis for the sufficiency challenge is that the government only

presented circumstantial evidence against him. We have repeatedly explained,

however, that a conviction may be supported by circumstantial evidence so long as

the jury could reasonably infer guilt from that evidence. See, e.g., United States v.

Isnadin, 742 F.3d 1278, 1303 (11th Cir. 2014) (noting circumstantial evidence may

support the jury’s verdict). Here the jury had enough to find, beyond a reasonable

doubt, that Mr. Winemiller was guilty. For example, Mr. Winemiller told the

officers that he and Mr. Espinoza had been playing with lasers by pointing them at

various objects, including aircraft, and he thought they had hit three or four

aircraft.

       AFFIRMED.




                                         4